MEMORANDUM AND ORDER
CAHILL, District Judge.
This matter comes before the Court on third-party defendant Michael Frierdich’s motion to dismiss the third-party complaint for lack of personal jurisdiction, and on third-party plaintiff’s request for an oral hearing.
*1418This Court in a memorandum and order dated December 11, 1984, dismissed defendant Frierdich (now third-party defendant Frierdich) from this lawsuit for lack of personal jurisdiction. To date, there has been nothing added to the record that would indicate that third-party defendant Frierdich engaged in any activities within the state of Missouri so as to meet the minimum contacts requirement as set out in Worldwide Volkswagen v. Woodson, 444 U.S. 286, 297, 100 S.Ct. 559, 567, 62 L.Ed.2d 490 (1976), and Scullin Steel v. National Ry. Utilization Corp., 676 F.2d 309, 311 (8th Cir.1982). Thus, the Court still lacks personal jurisdiction over third-party defendant Frierdich, and therefore, his motion to dismiss the third-party complaint will be granted. Accordingly,
IT IS HEREBY ORDERED that third-party defendant Frierdich’s motion to dismiss the third-party complaint is GRANTED.
IT IS FURTHER ORDERED that third-party plaintiffs request for oral argument is DENIED.